Order appealed from unanimously reversed and motion for a stay of Action No. 1 until the trial and determination of Action No. 2 granted. Should either party prevail upon his or her affirmative cause of action in Action No. 2, it would render unnecessary the further prosecution of Action No. 1 in the event the latter cause survives a motion to dismiss the complaint. Respondent may move to vacate the stay in the event the husband does not proceed expeditiously to the trial of Action No. 2.
Concur — Botein, P. J., Valente, McNally, Stevens and Bergan, JJ.